Exhibit 32.2 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, John H. Zoeller, certify that: (1) the Annual Report on Form 10-K of the Registrant for the annual period ended December 31, 2015, as filed with the Securities and Exchange Commission (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Principal Financing & Accounting Officer Dated: March 29, 2016 By: /s/ John H. Zoeller John H. Zoeller Chief Financial Officer
